DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
Status of the Claims
Claims 1, 2, and 6-9 have been amended, and claims 24-27 have been added; as a result, claims 1-11, 13-16, and 21-27 are currently pending in the present application, with claims 1, 11, 16, and 24 being independent. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 July 2021 has been considered by the examiner.
Claim Interpretation
Beam chasing mode in claim 10 is being interpreted along the lines of paragraph 24 and figs. 3 and 4 of the originally filed disclosure.
Terminal Disclaimer
The terminal disclaimer filed on 21 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,748,340 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 11, filed 23 December 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 2 and 6-9, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 2 and 6-9 has been withdrawn. 
Applicant’s arguments, see pages 11-13, filed 23 December 2021, with respect to the prior art rejection as applied to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The prior art rejection as applied to the claims has been withdrawn. 
Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 appears as though it should recite in part “displaying content”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites “control circuitry coupled to the display and configured to: operate the display in a virtual reality mode by displaying content at a frame rate, and operate the display to transition out of the virtual reality mode by displaying content at a plurality of different transitional frame rates each different from the frame rate.” It is not immediately clear if the disclosure supports transitioning out of a virtual reality mode, as opposed to transitioning between a virtual reality mode and a mixed reality mode. The disclosure appears to disclose that the transition frame rate is between a virtual reality mode and a mixed reality mode. 
Claims 25 and 26 do not cure the noted deficiency and are accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 24.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “control circuitry coupled to the display and configured to: operate the display in a virtual reality mode by displaying content at a frame rate, and operate the display to transition out of the virtual reality mode by displaying content at a plurality of different transitional frame rates each different from the frame rate.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure:
what the mode is transitioning to when content is displayed at a plurality of different transitional frame rates. The originally filed disclosure appears to only describe transitioning between two modes: a virtual reality mode and a mixed reality mode (see for instance, fig. 7). For the purposes of further examination, the examiner is interpreting the limitation as transitioning out of a virtual reality mode into a mixed reality mode by displaying content at a plurality of different transitional frame rates each different from the frame rate. 
the state of displaying a plurality of different frame rates – for instance, are the different frame rates associated with the displayed content associated with a single frame rate for the frame itself (such that each transition frame has a single associated display frame rate) or are there multiple display frame rates associated with a given frame (such that the displayed content within a given frame is displayed at different frame rates during the transition out)? For the purposes of further examination, the examiner is interpreting the plurality of different transitional frame rates each different from the frame rate along the lines of fig. 7 and the accompanying description.
If the content being displayed during the transition is the same or different than the content being displayed in the VR mode.
if the different transitional frame rates can take on any pattern other than one of a gradual decrementing from VR to MR mode?  Paragraph 30 sets forth that 
The examiner respectfully requests the applicant clarify the scope of the aforementioned claim limitations.
Claims 25-27 do not cure all of the noted deficiencies and are accordingly also rejected using substantially similar rationale as to that which was set forth in claim 24.
Claim 27 recites “operate the display in a mixed reality mode by display(ing) content at an additional frame rate, wherein each of the plurality of different transitional frame rates is between the frame rate and the additional frame rate.” It is not immediately clear when interpreted on its own or in light of the corresponding disclosure if the mixed reality mode can have multiple display frame rates, since for example, the mixed reality content is being displayed at an additional display frame rate. The use of additional here, seems to imply that there is an additional frame rate at which the data was/is displayed. Using fig. 7 as an example, is the applicant claiming an additional display frame rate for the mixed reality mode beyond that which is shown between t3 and t4? Or is the applicant claiming that the frame rate at which the mixed reality content is displayed is a different frame rate from that of either the plurality of transitional display frame rates and the frame rate? If it is the later, in light of the corresponding disclosure, it is unclear as to how the frame rate associated with the mixed reality mode could be higher than that of the virtual reality mode, as the current scope of the claim language would include the interpretation where the mixed reality mode display frame rate was higher than the virtual reality mode and lower than virtual reality mode. In addition, it is not immediately clear if the displayed content of claim 
Allowable Subject Matter
Claims 1-11, 13-16, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the context of claim 1, the prior art of record, when considered as a whole with the remaining limitations, does not teach or reasonably suggest each and every claimed limitation. Specifically, the prior art of record does not teach or reasonably suggest at least “…control the display to exhibit a transitional display frame rate when transitioning between a first mode in which virtual reality content is displayed on the display and a second mode in which mixed reality content is displayed on the display using a display frame rate that is less than the transitional frame rate, and control the camera to operate at a camera frame rate synchronized with the transitional display frame rate when the display exhibits the transitional display frame rate”. Accordingly, the subject matter of claim 1 is allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to the claims from which they depend.
In the context of newly amended claim 11, the prior art of record, when considered as a whole with the remaining limitations, does not teach or reasonably suggest each and every claimed limitation. Specifically, the prior art of record does not teach or reasonably suggest at least “…a first setting in which the camera captures a first set of image frames at a first camera frame rate, and in which the display displays augmented reality content that includes at least a portion of the captured first set of image frames and non-real-world content, and a second setting in which the camera captures a second set of image frames at a second camera frame rate different than the first camera frame rate, and in which the 
In the context of newly amended claim 16, the prior art of record, when considered as a whole with the remaining limitations does not teach or reasonably suggest each and every claimed limitation as set forth. Specifically, the prior art of record does not teach or reasonably suggest when considered as a whole an electronic device operating the display in a first mode in which content is displayed on the display at a first display frame rate without displaying real-world content from the camera (i.e., the camera has a non-zero frame rate, since images collected at the camera would not be displayed on the display), and operating the display in a second mode in which second content including real-world content from the camera and overlaid non-real-world content is displayed on the display at a second display frame rate less than the first display frame rate. Accordingly the subject matter of claim 16 is allowable. Claims depending thereon are found to be allowable for at least the reasons set forth with respect to the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613